2022 IL App (2d) 210692
                                  No. 2-21-0692
                         Opinion filed November 30, 2022
______________________________________________________________________________

                                                IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

TRINIDAD MORA, Individually and On     ) Appeal from the Circuit Court
Behalf of All Individuals Similarly Situated,
                                       ) of Winnebago County.
                                       )
      Plaintiff-Appellant,             )
                                       )
v.                                     ) No. 21-CH-22
                                       )
J&M PLATING, INC.,                     ) Honorable
                                       ) Donna R. Honzel,
      Defendant-Appellee.              ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE JORGENSEN delivered the judgment of the court, with opinion.
       Presiding Justice Brennan and Justice Schostok concurred in the judgment and opinion.

                                            OPINION

¶1     Plaintiff, Trinidad Mora, sued defendant, J&M Plating, Inc., asserting that defendant

violated the Biometric Information Privacy Act (Biometric Act) (740 ILCS 14/1 et seq. (West

2020)) by failing to establish a retention-and-destruction schedule for the possession of biometric

identifiers and biometric information (collectively, biometric data) until four years after it first

possessed plaintiff’s biometric data. 740 ILCS 14/15(a) (West 2020). The trial court granted

defendant’s motion for summary judgment (735 ILCS 5/2-1005(c) (West 2020)), finding that

section 15(a) of the Biometric Act established no time limits by which a private entity must

establish a retention-and-destruction schedule for biometric data. Plaintiff appeals. We reverse and

remand.
2022 IL App (2d) 210692


¶2                                      I. BACKGROUND

¶3                                     A. The Biometric Act

¶4     The Biometric Act, enacted in 2008, 1 regulates “ ‘the collection, use, safeguarding,

handling, storage, retention, and destruction of biometric identifiers and information.’ ”

Rosenbach v. Six Flags Entertainment Corp., 2019 IL 123186, ¶ 19 (quoting 740 ILCS 14/5(g)

(West 2016)). The Biometric Act defines a “biometric identifier” as a “retina or iris scan,

fingerprint, voiceprint, or scan of hand or face geometry.” 740 ILCS 14/10 (West 2020).

“Biometric information” means “any information, regardless of how it is captured, converted,

stored, or shared, based on an individual’s biometric identifier used to identify an individual.” Id.

The legislature, through the Biometric Act, “codified that individuals possess a right to privacy in

and control over their biometric identifiers and biometric information.” Rosenbach, 2019 IL

123186, ¶ 33.

¶5     Under the Biometric Act:

       “any person ‘aggrieved’ by a violation of its provisions ‘shall have a right of action ***

       against an offending party’ and ‘may recover for each violation’ the greater of liquidated

       damages or actual damages, reasonable attorney fees and costs, and any other relief,

       including an injunction, that the court deems appropriate.” Id. ¶ 1 (quoting 740 ILCS 14/20

       (West 2016)).

¶6     The Biometric Act “vests in individuals and customers the right to control their biometric

information by requiring notice before collection and giving them the power to say no by

withholding consent.” Id. ¶ 34. Section 15 of the Biometric Act “imposes on private entities ***



       1
           The Biometric Act took effect upon becoming law. 740 ILCS 14/99 (West 2020).



                                                -2-
2022 IL App (2d) 210692


various obligations regarding the collection, retention, disclosure, and destruction of” biometric

data. Id. ¶ 20. These obligations include the following.

¶7     Section 15(a) of the Biometric Act, which is at issue in this case, contains a requirement to

develop, publish, and comply with a retention-and-destruction schedule. It provides:

       “A private entity in possession of biometric identifiers or biometric information must

       develop a written policy, made available to the public, establishing a retention schedule

       and guidelines for permanently destroying biometric identifiers and biometric information

       when the initial purpose for collecting or obtaining such identifiers or information has been

       satisfied or within 3 years of the individual’s last interaction with the private entity,

       whichever occurs first. Absent a valid warrant or subpoena issued by a court of competent

       jurisdiction, a private entity in possession of biometric identifiers or biometric information

       must comply with its established retention schedule and destruction guidelines.” Id.

       § 15(a).

¶8     Section 15(b) contains the following notice requirement:

               “(b) No private entity may collect, capture, purchase, receive through trade, or

       otherwise obtain a person’s or a customer’s biometric identifier or biometric information,

       unless it first:

                          (1) informs the subject or the subject’s legally authorized representative in

               writing that a biometric identifier or biometric information is being collected or

               stored;

                          (2) informs the subject or the subject’s legally authorized representative in

               writing of the specific purpose and length of term for which a biometric identifier

               or biometric information is being collected, stored, and used; and



                                                  -3-
2022 IL App (2d) 210692


                       (3) receives a written release executed by the subject of the biometric

               identifier or biometric information or the subject’s legally authorized

               representative.” 740 ILCS 14/15(b) (West 2020).

¶9     Section 15(c) prohibits profiting from a transaction involving a person’s or a customer’s

biometric data. Id. § 15(c) (“No private entity in possession of a biometric identifier or biometric

information may sell, lease, trade, or otherwise profit from a person’s or a customer’s biometric

identifier or biometric information.”). Section 15(d) prohibits the disclosure or redisclosure of a

person’s or customer’s biometric data, unless the subject consents or the disclosure is required in

certain circumstances. See id. § 15(d). Finally, section 15(e) requires a private entity in possession

of biometric data to store, transmit, and protect it (1) using the reasonable standard of care in its

industry and (2) in a manner as or more protective than the manner in which it stores, transmits,

and protects other confidential and sensitive information. See id. § 15(e).

¶ 10   These provisions are enforceable through private rights of action. Rosenbach, 2019 IL

123186, ¶ 21. Section 20 of the Biometric Act provides that “[a]ny person aggrieved by a violation

of this Act shall have a right of action in a State circuit court or as a supplemental claim in federal

district court against an offending party.” 740 ILCS 14/20 (West 2020). Section 20 further provides

that

       “[a] prevailing party may recover for each violation:

                       (1) against a private entity that negligently violates a provision of this Act,

               liquidated damages of $1,000 or actual damages, whichever is greater;

                       (2) against a private entity that intentionally or recklessly violates a

               provision of this Act, liquidated damages of $5,000 or actual damages, whichever

               is greater;



                                                 -4-
2022 IL App (2d) 210692


                       (3) reasonable attorneys’ fees and costs, including expert witness fees and

               other litigation expenses; and

                       (4) other relief, including an injunction, as the State or federal court may

               deem appropriate.” Id.

¶ 11   When a private entity fails to comply with one of section 15’s requirements, that violation

constitutes an invasion, impairment, or denial of the statutory rights of any person or customer

whose biometric data is subject to breach. Rosenbach, 2019 IL 123186, ¶ 33. “The violation, in

itself, is sufficient to support the individual’s or customer’s statutory cause of action.” Id. “Other

than the private right of action authorized in section 20 of [the Biometric Act], no other

enforcement mechanism is available.” Id. ¶ 37. The legislature has imposed safeguards to ensure

that privacy rights in biometric data “are properly protected before they can be compromised and

by subjecting private entities who fail to follow the statute’s requirements to substantial potential

liability (740 ILCS 14/20 (West 2016)) whether or not actual damages, beyond violation of the

law’s provisions, can be shown.” McDonald v. Symphony Bronzeville Park, LLC, 2022 IL 126511,

¶ 48. Finally, the workers’ compensation statute’s exclusivity provision does not bar Biometric

Act claims. Id. ¶ 50 (“[b]ecause the injury alleged is not the type of injury compensable in a

workers’ compensation proceeding, [the plaintiff’s] lawsuit is not preempted by the exclusive-

remedy provisions of the [statute]”).

¶ 12                                    B. Plaintiff’s Complaint

¶ 13   Plaintiff began working for defendant on July 2, 2014, and began clocking into his job via

fingerprint scan in September 2014. In May 2018, defendant established a written retention-and-




                                                 -5-
2022 IL App (2d) 210692


destruction schedule for biometric data, and, on May 22, 2018, plaintiff signed defendant’s policy 2

and consented to the collection and use of his biometric data. Plaintiff’s employment was

terminated on January 7, 2021, and, pursuant to defendant’s retention-and-destruction schedule,

plaintiff’s biometric information was destroyed approximately two weeks after his termination.

¶ 14   On February 16, 2021, plaintiff filed a class-action complaint (735 ILCS 5/2-801 (West

2020)) 3 against defendant, alleging violations of sections 15(a) and 15(b) of the Biometric Act.

Plaintiff asserted that defendant required employees to “clock in” with their fingerprints and that

defendant collected, stored, and used employee fingerprints and associated personally identifying

information without first providing notice, obtaining informed consent, or, as relevant to this

appeal, publishing a data retention-and-destruction schedule.

¶ 15   In count I, plaintiff sought declaratory and injunctive relief and damages for defendant’s

alleged violation of section 15(a) (failure to institute, maintain, and adhere to publicly available

retention schedule). In count II, plaintiff sought damages for alleged violations of section 15(b)

(failure to obtain informed written consent and release before obtaining biometric data). Plaintiff

argued that defendant invaded his statutorily protected right to privacy in his biometric data, never



       2
           Defendant’s two-page policy, titled the “J&M PLATING BIOMETRIC INFORMATION

PRIVACY POLICY,” contains both its section 15(b) notice and its section 15(a) retention-and-

destruction schedule, the latter of which provides that “[a]n employee’s biometric information

will be destroyed upon termination of the employment relationship or if biometric information is

no longer needed.”
       3
           Plaintiff defined the class as “[a]ll individuals who had their fingerprints collected,

captured, received[,] or otherwise obtained and/or stored by [d]efendant in the state of Illinois.”



                                                -6-
2022 IL App (2d) 210692


adequately informed him or the class of its biometric collection practices, never obtained the

requisite written consent from plaintiff or the class regarding plaintiff’s practices, and never

provided to them any retention-and-destruction schedule.

¶ 16   On April 28, 2021, defendant moved to dismiss plaintiff’s complaint (735 ILCS 5/2-

619(a)(5), (9) (West 2020)), asserting that it instituted a biometric information privacy policy,

plaintiff signed defendant’s policy, he consented to the collection and use of his biometric data,

his employment was terminated, and, pursuant to defendant’s written retention-and-destruction

schedule, his biometric data was destroyed upon his termination. Thus, count I was defeated

because plaintiff’s information was destroyed upon his termination, the statute of limitations

barred plaintiff’s section 15(b) claim (count II), and his claim was barred by the Workers’

Compensation Act (820 ILCS 305/1 et seq. (West 2020)). Defendant attached to its motion an

affidavit from Martina Schumaker, its chief financial officer. Schumaker averred that plaintiff was

defendant’s employee from July 2, 2014, through January 7, 2021. In September 2014, defendant

began utilizing a fingerprint scan system for timekeeping purposes and collected images of

employees’ fingerprints for such purposes that month. It developed and publicized its Biometric

Act policy in May 2018, which was published at in-person meetings on May 20 and 22, 2018. On

May 22, 2018, by signing a copy of the policy, plaintiff acknowledged receipt of the policy and

consented to defendant’s collection and use of his biometric data for timekeeping purposes.

Plaintiff’s last day of employment with defendant was January 7, 2021, and his biometric data that

was collected for timekeeping purposes was destroyed upon his termination.

¶ 17   On July 14, 2021, the trial court dismissed count II of plaintiff’s complaint, finding that the

cause of action under section 15(b) of the Biometric Act accrued in September 2014 and that a

five-year limitations period applied. Thus, the claim was time-barred. As to count I, the section



                                                -7-
2022 IL App (2d) 210692


15(a) claim at issue in this appeal, the court denied defendant’s motion to dismiss. It determined

that defendant’s motion raised fact-based arguments properly resolved in a summary-judgment

motion.

¶ 18                        C. Defendant’s Summary-Judgment Motion

¶ 19   On September 30, 2021, defendant moved for summary judgment on count I of plaintiff’s

complaint, arguing that plaintiff’s biometric data was destroyed two weeks after his last day of

work and, thus, he could not establish a violation of section 15(a) of the Biometric Act. It asserted

that section 15(a) did not have any timing language for the establishment of a retention-and-

destruction schedule and, therefore, it was of no import that defendant’s policy was not in place

before plaintiff’s biometric data was first obtained. Defendant attached an affidavit from Albert

Cloherty, “manager II-tech support” with ADP, Inc., defendant’s vendor. Cloherty averred that he

reviewed ADP’s records and that they reflected that any biometric information ADP possessed

relating to plaintiff that was generated by time clocks or time clock attachments during plaintiff’s

employment with defendant was destroyed on or about January 21, 2021.

¶ 20   Plaintiff responded that defendant waited nearly four years after it began possessing

biometric data to establish a retention-and-destruction schedule and that this did not comply with

the statute. Further, defendant’s retroactive compliance did not cure its earlier violations, because

plaintiff’s biometric data was already exposed to the harm the legislature sought to prevent.

Plaintiff argued that section 15(a) must be read to require an entity to establish a retention-and-

destruction schedule prior to possessing an individual’s biometric data. Alternatively, plaintiff

argued that defendant was required to establish a schedule the moment it first possessed plaintiff’s

biometric data, not years later.




                                                -8-
2022 IL App (2d) 210692


¶ 21    The trial court granted defendant’s motion, finding that the statute contains no timing

language and “is written as if the private entity is already in possession of biometric identifiers and

information.” The court determined that defendant had a retention-and-destruction schedule,

obtained plaintiff’s consent, and plaintiff’s data was destroyed shortly after his employment was

terminated. Thus, “there’s no harm here. They ultimately did comply. There is no timing language

in the statute.” Plaintiff appeals.

¶ 22                                        II. ANALYSIS

¶ 23    Plaintiff argues that the trial court erred in granting defendant summary judgment on his

section 15(a) claim, because the Biometric Act required defendant to establish a retention-and-

destruction schedule for biometric data prior to its possession of such data, or, alternatively, at the

moment of possession or within a reasonable time thereafter. Defendant’s establishment of a

schedule four years after the fact (i.e., after defendant began collecting plaintiff’s biometric data),

plaintiff asserts, did not comply with the Biometric Act, and any contrary conclusion strips the

statute of any enforceability. For the following reasons, we agree that the trial court erred in

granting defendant summary judgment and conclude that the Biometric Act requires a private

entity such as defendant to develop a retention-and-destruction schedule upon possession of

biometric data. Defendant’s establishment of a retention-and-destruction schedule four years after

it first possessed such data for plaintiff violated section 15(a).

¶ 24    Preliminarily, we note that defendant argues that plaintiff’s statement of facts contains no

citations of the record on appeal and is argumentative, in violation of Illinois Supreme Court Rule

341(h)(6) (eff. Oct. 1, 2020). Rule 341(h)(6) requires an appellant’s brief to contain a “[s]tatement

of facts, which shall contain the facts necessary to an understanding of the case, stated accurately

and fairly without argument or comment, and with appropriate references to the pages of the record



                                                 -9-
2022 IL App (2d) 210692


on appeal.” Id. The rules of procedure regarding appellate briefs are not mere suggestions, and

when procedural violations interfere with our review of the issues on appeal, it is within our

discretion to, inter alia, strike the brief for failure to comply with the rules. See Parkway Bank &

Trust Co. v. Korzen, 2013 IL App (1st) 130380, ¶ 10. Nevertheless, where, as here, violations of

supreme court rules are not so flagrant as to hinder or preclude our review and where defendant

has provided a statement of facts, we will disregard any noncompliant statements in plaintiff’s

brief. See In re Marriage of Wendy S., 2020 IL App (1st) 191661, ¶ 15; see also Twardowski v.

Holiday Hospitality Franchising, Inc., 321 Ill. App. 3d 509, 511 (2001) (we may review an

otherwise insufficient appeal where “we understand the issue plaintiff intends to raise and

especially where the court has the benefit of a cogent brief of the other party”).

¶ 25   Turning to the merits, a trial court may grant summary judgment only “if the pleadings,

depositions, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

of law.” 735 ILCS 5/2-1005(c) (West 2020). The trial court considers the documents and exhibits

in the light most favorable to the nonmoving party. Home Insurance Co. v. Cincinnati Insurance

Co., 213 Ill. 2d 307, 315 (2004).

¶ 26   “Summary judgment is a drastic measure and should only be granted if the movant’s right

to judgment is clear and free from doubt.” Outboard Marine Corp. v. Liberty Mutual Insurance

Co., 154 Ill. 2d 90, 102 (1992). However, “[m]ere speculation, conjecture, or guess is insufficient

to withstand summary judgment.” Sorce v. Naperville Jeep Eagle, Inc., 309 Ill. App. 3d 313, 328

(1999). “ ‘The purpose of summary judgment is not to try an issue of fact but *** to determine

whether a triable issue of fact exists.’ ” Schrager v. North Community Bank, 328 Ill. App. 3d 696,

708 (2002) (quoting Luu v. Kim, 323 Ill. App. 3d 946, 952 (2001)).



                                               - 10 -
2022 IL App (2d) 210692


¶ 27       The issue in this case involves a statutory construction question, which constitutes a

question of law and is thus appropriate for summary judgment. Hooker v. Retirement Board of the

Firemen’s Annuity & Benefit Fund, 2013 IL 114811, ¶ 15. We review de novo issues involving

statutory construction and summary-judgment rulings. Id.

¶ 28       “Our primary objective when construing a statute is to ascertain and give effect to the intent

of the legislature.” Eighner v. Tiernan, 2021 IL 126101, ¶ 19. “The most reliable indicator of

legislative intent is the plain and ordinary meaning of the statutory language.” Id. “When

construing statutory language, we view [a] statute in its entirety, construing words and phrases in

light of other relevant statutory provisions and not in isolation.” Id.

¶ 29       “When the statutory language is plain and unambiguous, we may not depart from the law’s

terms by reading into it exceptions, limitations, or conditions the legislature did not express, nor

may we add provisions not found in the law.” Rosenbach, 2019 IL 123186, ¶ 24. Nevertheless, in

construing a statute, a court may consider the reason for the law, the problems sought to be

remedied, the purposes to be achieved, and the consequences of construing the statute one way or

another. Hubble v. Bi-State Development Agency of the Illinois-Missouri Metropolitan District,

238 Ill. 2d 262, 268 (2010).

¶ 30       Plaintiff argues that section 15(a) of the Biometric Act reflects the legislature’s intent that

a retention-and-destruction schedule be established prior to the possession of biometric data (or,

alternatively, at the moment of possession or within a reasonable time thereafter). 4 Plaintiff notes


       4
           In Bernal v. ADP, LLC, No. 2017-CH-12364, 2019 WL 5028609 (Cir. Ct. Cook County,

Aug. 23, 2019), which plaintiff cites, the trial court granted the defendant biometric technology

provider’s motion to dismiss (735 ILCS 5/2-615 (West 2018)), without prejudice, the plaintiff




                                                   - 11 -
2022 IL App (2d) 210692


that the General Assembly stated that “[b]iometrics are unlike other unique identifiers that are used

to access finances and other sensitive information. *** Biometrics *** are biologically unique to

the individual; therefore, once compromised, the individual has no recourse, is at heightened risk

for identity theft, and is likely to withdraw from biometric-facilitated transactions.” 740 ILCS

14/5(c) (West 2020). Further, it stated that “[t]he full ramifications of biometric technology are

not fully known.” Id. § 15(f). Plaintiff contends that no other provision of the Biometric Act allows

for retroactive compliance and that allowing retroactive compliance with section 15(a) would

undermine the statute’s legislative purpose of empowering individuals with biometric privacy

rights before such rights are violated.

¶ 31    Plaintiff also asserts that it is not relevant whether an entity that did not have a retention-

and-destruction schedule in place upon the statute’s effective date would be in automatic violation

 of the statute and be subject to statutory penalties for conduct that was not prohibited at the time it

 took place. In plaintiff’s view, by 2014, when defendant first possessed plaintiff’s biometric data,

 entities such as defendant had already had six years from the statute’s enactment to implement




employee’s section 15(a) Biometric Act claim. The plaintiff had alleged the defendant had not

established a policy prior to taking the plaintiff’s biometric data. The trial court found that section

15(a) does not explicitly require that the schedule exist prior to possession of the biometric data.

Bernal, 2019 WL 5028609, at *2. However, the court also determined that the plaintiff’s allegation

“does not exclude the possibility that [the] [d]efendant made available to the public an established

schedule and guidelines when, and not before, it was in possession of [the] Plaintiff’s biometric

information.” (Emphasis added.) Id. Thus, the complaint, the court determined, failed to state a

claim. Id.



                                                 - 12 -
2022 IL App (2d) 210692


procedures that would allow them to comply with the Biometric Act. By 2018, plaintiff notes,

when defendant did finally implement its schedule, an additional four years had elapsed for

defendant to comply. Thus, plaintiff reasons, even if entities had not been capable of immediate

compliance when the statute was enacted, waiting 6 or 10 years is an unreasonable time to attain

compliance.

¶ 32   Plaintiff also contends that allowing private entities unlimited time to comply with section

15(a), as the trial court did, would lead to absurd results and undermine both the enforceability of

the statute and the legislature’s objective of protecting biometric data from problems before they

occur. For example, plaintiff posits that a private entity could wait until a data breach has exposed

all biometric data before establishing a retention-and-destruction schedule and still comply with

section 15(a). Or, plaintiff suggests, a private entity could choose to never comply for decades, so

long as, when someone eventually brought up the deficiency, the private entity eventually

established a schedule. Plaintiff argues that common sense dictates that there is not an unlimited

time to comply with the statute and that such an understanding of section 15(a) would eliminate

the incentive for compliance with the statutory damages provision. See Rosenbach, 2019 IL

123186, ¶ 37 (“[t]o require individuals to wait until they have sustained some compensable injury

beyond violation of their statutory rights before they may seek recourse *** would be completely

antithetical to [the Biometric Act’s] preventative and deterrent purposes”).

¶ 33   Defendant responds that section 15(a) is concerned with the timely destruction of biometric

data when it is no longer needed and requires a private entity that possesses such data to have a

policy in place that ensures the data will be destroyed when the purpose for which it was collected

has ended or within three years after the parties’ last interaction, whichever occurs first. There is

no need, it asserts, for this court to rewrite the statute and provide a schedule or timetable within



                                               - 13 -
2022 IL App (2d) 210692


which an entity must publish or adopt its schedule. The temporal component of section 15(a) is,

according to defendant, self-evident, and the statutory duty is satisfied so long as a schedule exists

on the day the biometric data possessed by a defendant is no longer needed or the parties’

relationship has ended. It argues that section 15(a)’s purpose is to ensure the data destruction

policy exists when either the data is no longer needed or the parties’ relationship has ended,

whichever occurs first, and not before the earlier of these occurrences. No other duty is imposed

by section 15(a), defendant contends. Defendant also argues that, had the legislature intended to

impose a duty to have a schedule in place before or at the moment an entity collects biometric data,

it could have easily written section 15(a) to say that such a schedule must be adopted prior to and

upon collecting the data (or within a reasonable time thereafter). It notes that, in contrast, section

15(b) contains a temporal requirement for compliance.

¶ 34    It is undisputed, defendant notes, that it had a policy in place when plaintiff’s relationship

with defendant ended, and plaintiff’s biometric data was destroyed within two weeks after his

employment with defendant ended. Defendant argues that section 15(b) of the Biometric Act,

which establishes a notice-and-consent requirement, grants a person like plaintiff the ability to

make an informed decision about whether to disclose his or her biometric data. Thus, the interest

served is a person’s right to control his or her private data. Plaintiff’s argument that he was entitled

to know how long defendant would store his data was the subject of his section 15(b) claim, which

was dismissed with prejudice and from which plaintiff did not appeal. Defendant contends that

plaintiff cannot resurrect his dismissed claim by bootstrapping section 15(b) protections to a

section 15(a) claim.

¶ 35    Defendant also argues that the Biometric Act’s organizational structure regulates different

steps in the process as they occur, with section 15(b) addressing the initial collection of data.



                                                 - 14 -
2022 IL App (2d) 210692


Storage and use are governed by sections 15(c), 15(d), and 15(e), and retention and destruction are

governed by section 15(a). Viewed as a whole, defendant asserts, the duty imposed by section

15(a) is plainly tied to when either the data is no longer needed or the parties’ relationship has

ended.

¶ 36     Defendant disagrees with plaintiff’s argument that, under the trial court’s reasoning, a suit

could not be brought until an injury has resulted from a defendant’s failure to have a schedule in

place and that this defeats the statute’s preventative and deterrent purposes. Defendant contends

that this is a strawman argument that we need not reach here, because defendant had a schedule in

place when the circumstances contemplated by section 15(a) arose. Further, defendant notes that

there is no evidence that plaintiff’s data was ever compromised due to the absence of a policy.

Plaintiff’s fear, it suggests, is entirely hypothetical. Defendant also maintains that plaintiff’s

argument transforms the Biometric Act, which is a fault-based statute, into a strict liability regime

under which liability would attach as soon as a defendant came into possession of biometric data.

The statutory language, it argues, does not support such a construction.

¶ 37     We conclude that the trial court erred in granting defendant summary judgment. Section

15(a) of the Biometric Act provides:

         “A private entity in possession of biometric identifiers or biometric information must

         develop a written policy, made available to the public, establishing a retention schedule

         and guidelines for permanently destroying biometric identifiers and biometric information

         when the initial purpose for collecting or obtaining such identifiers or information has been

         satisfied or within 3 years of the individual’s last interaction with the private entity,

         whichever occurs first. Absent a valid warrant or subpoena issued by a court of competent

         jurisdiction, a private entity in possession of biometric identifiers or biometric information



                                                 - 15 -
2022 IL App (2d) 210692


        must comply with its established retention schedule and destruction guidelines.”

        (Emphases added.) 740 ILCS 14/15(a) (West 2020).

¶ 38    Thus, section 15(a) specifies that a private entity “in possession of” biometric data “must”

(1) “develop a written policy,” (2) publish it, and (3) comply with it. The policy must contain (1) “a

retention schedule” and (2) “guidelines for permanently destroying” biometric data “when the

initial purpose for collecting or obtaining such” data “has been satisfied or within 3 years of the

individual’s last interaction with the private entity, whichever occurs first.” Id. The explicit trigger

for the development of the written policy (i.e., the retention-and-destruction schedule) is the private

entity’s possession 5 of biometric data. Id.

¶ 39    Our conclusion is consistent with the statutory scheme, which imposes upon private entities

the obligation to establish Biometric-Act-compliant procedures to protect employees’ and

customers’ biometric data. Section 15(b) of the Biometric Act provides that a private entity may

not collect, capture, purchase, or trade biometric data, unless it first (1) provides written notice to

the subject that it is collecting or storing the subject’s data and the specific purpose and length of



        5
            “ ‘Possession’ means ‘the act or condition of having in or taking into one’s control or

holding at one’s disposal.’ Webster’s Third New International Dictionary 1770 (1986); see also

Black’s Law Dictionary 1201 (8th ed. 2004) (listing the primary definition of ‘possession’ as ‘[t]he

fact of having or holding property in one’s power; the exercise of dominion over property’). Thus,

‘possession,’ as ordinarily understood, occurs when a person has or takes control of the subject

property or holds the property at his or her disposal.” People v. Ward, 215 Ill. 2d 317, 325 (2005).

The scanning and collection or storing of fingerprint data clearly involves the taking of property

and meets this definition.



                                                 - 16 -
2022 IL App (2d) 210692


time for which it is being collected, etc., and (2) receives a written release by the subject of the

data. Id. § 15(b). Our reading of section 15(a) is consistent with section 15(b)’s requirement that,

prior to the time a private entity collects, captures, purchases, or otherwise obtains a subject’s

biometric data, it must first inform the subject of the “length of term for which [biometric data] is

being collected, stored, and used.” Id. § 15(b)(2). We can discern no rational reason for the

legislature to have intended that a private entity “develop” a “retention schedule and guidelines for

permanently destroying” (id. § 15(a)) biometric data at a different time from that specified in the

notice requirement in section 15(b), which itself must inform the subject of the length of time for

which the data will be stored (i.e., retained), etc. For this reason, we also conclude that the duty to

develop a schedule upon possession of the data necessarily means that the schedule must exist on

that date, not afterwards. This is consistent, we believe, with the Biometric Act’s preventative and

deterrent purposes (Rosenbach, 2019 IL 123186, ¶ 37) and is the only reasonable interpretation of

the language of section 15(a). See Hartney Fuel Oil Co. v. Hamer, 2013 IL 115130, ¶ 25

(“[s]tatutory provisions should be read in concert and harmonized”); see also Eighner, 2021 IL

126101, ¶ 19 (“[w]hen construing statutory language, we view [a] statute in its entirety, construing

words and phrases in light of other relevant statutory provisions and not in isolation”).

¶ 40   We reject defendant’s argument that the statutory duty is satisfied so long as a schedule

exists on the day that the biometric data possessed by a defendant is no longer needed or the parties’

relationship has ended. The statutory language belies this interpretation, because it explicitly

requires an entity “in possession of” the data to “develop” and publish its retention-and-destruction

schedule. 740 ILCS 14/15(a) (West 2020). It does not state that the schedule must be in place upon

the earlier of the two specified conditions—when the collection purpose is satisfied or within three

years of the last interaction, whichever occurs first. Rather, again, the statute provides that an



                                                - 17 -
2022 IL App (2d) 210692


“entity in possession of biometric [data] must develop a written policy.” Id. The duty to develop a

schedule is triggered by possession of the biometric data. The two specified conditions are

referenced for purposes of the retention schedule and are deadlines for the permanent destruction

of the biometric data in the private entity’s possession.

We also reject defendant’s assertion that plaintiff’s argument that he was entitled to know how

long defendant would store his data was the subject of his section 15(b) claim and that plaintiff

cannot resurrect his dismissed claim by bootstrapping section 15(b) protections to a section 15(a)

claim. This argument ignores the clear language of section 15(a), which requires a private entity,

upon possession of biometric data, to develop and make public a written retention-and-destruction

schedule. Although the statute must be read as a whole (Eighner, 2021 IL 126101, ¶ 19), a private

entity’s obligations under section 15(b) (specifically, to first provide written notice that biometric

data is being collected or stored, the purpose for which it is being collected or stored, and the length

of time for which it is being collected or stored and to obtain consent to the collection of the data

before it is collected or stored) are separate and distinct from those under section 15(a), and the

sections serve different purposes. Section 15(a)’s purpose is (1) to notify the public (including any

individual whose biometric data is in a private entity’s possession) that the entity has a retention

schedule that provides that the data will be kept/stored for only a finite time and reflects the

deadline for the data’s destruction and (2) to require the entity to comply with the schedule. This

is distinct from section 15(b)’s purpose, which is to provide individuals certain information when

a private entity seeks to obtain their biometric data (including the length of term for which the data

will be stored) and to give them control over whether to allow their data to be collected.

¶ 41   The trial court erred in finding that, because plaintiff sustained “no harm,” there could not

be a violation of the Biometric Act. This is contrary to the supreme court’s interpretation of the



                                                 - 18 -
2022 IL App (2d) 210692


statute. In Rosenbach, the supreme court held that “a person need not have sustained actual damage

beyond violation of his or her rights under [the Biometric Act] in order to bring an action under

it”; that is, “[t]he violation, in itself, is sufficient to support the individual’s or customer’s statutory

cause of action.” Rosenbach, 2019 IL 123186, ¶¶ 28, 33.

¶ 42    Here, defendant began collecting plaintiff’s biometric data in September 2014, and this

triggered its obligation under section 15(a) to develop a retention-and-destruction schedule.

Defendant did not have a schedule in place until May 2018, or nearly four years later. Thus, it

violated section 15(a).

¶ 43    In summary, the trial court erred in granting defendant summary judgment.

¶ 44                                       III. CONCLUSION

¶ 45    For the reasons stated, we reverse the judgment of the circuit court of Winnebago County

and remand the cause for further proceedings consistent with this decision.

¶ 46    Reversed and remanded.




                                                  - 19 -
2022 IL App (2d) 210692



                  Mora v. J&M Plating, Inc., 2022 IL App (2d) 210692


 Decision Under Review:     Appeal from the Circuit Court of Winnebago County, No. 21-
                            CH-22; the Hon. Donna R. Honzel, Judge, presiding.


 Attorneys                  Carl V. Malmstrom, of Wolf Haldenstein Adler Freeman & Herz
 for                        LLC, of Chicago, and Max S. Roberts (pro hac vice), of Bursor
 Appellant:                 & Fisher, P.A., of New York, New York, for appellant.


 Attorneys                  Joshua G. Vincent, Michael F. Iasparro, and Stephen D. Mehr,
 for                        of Hinshaw & Culbertson LLP, of Chicago, for appellee.
 Appellee:




                                        - 20 -